Citation Nr: 0336693	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  00-12 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left Achilles 
tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") appears to have had active duty service from 
May to October 1974, December 1991 to February 1992, and from 
March to May 1992.  The record also reflects that the veteran 
had an unverified period of active duty for training service 
from September 7, 1986 to September 20, 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in February 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied (as not 
well grounded) a claim for service connection for left 
Achilles tendonitis.  The veteran entered notice of 
disagreement with this decision in March 2000; the RO issued 
a statement of the case in May 2000; and the veteran entered 
a substantive appeal, on a VA Form 9, which was received in 
June 2000.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his currently diagnosed left 
Achilles tendonitis is etiologically related to a left foot 
injury and left Achilles tendonitis during a period of active 
duty for training service in September 1986.  He contends 
that he has experienced left foot pain since that time.  

There is evidence of record that the veteran was on active 
duty for training from September 7, 1986 to September 20, 
1986.  During this period, on September 8, 1986, the veteran 
reported a left Achilles tendon injury by twisting the left 
foot, was treated for left Achilles tendonitis, and was 
placed on a physical profile.  During subsequent treatment in 
June 1987, the veteran's left foot was found to be swollen.  
During subsequent physical examinations in February 1990 and 
February 1992, the veteran denied any symptoms of foot 
trouble.  

During VA treatment in June 1999 the veteran complained of 
increased pain and decreased mobility to the left foot that 
had progressively worsened since the original injury.  The 
diagnosis was chronic Achilles tendon injury.  X-rays of the 
left foot were interpreted to show mild hallux valgus 
deformity.  

Private medical evidence of record includes examination 
reports from Antonio Flores, M.D., that reflect the veteran's 
history of left heel or ankle injury during active duty for 
training service in 1986, and a diagnosis of chronic left 
Achilles tendonitis.  

At a personal hearing in June 2003 before the undersigned 
Veterans Law Judge, sitting at St. Petersburg, Florida, the 
veteran testified in relevant part that he did not experience 
any left foot pain prior to a period of active duty for 
training service in September 1986; that during active duty 
for training service in September 1986 he twisted his left 
foot, experienced pain, and was placed on profile for what 
was diagnosed as left Achilles tendonitis; and that he had 
received treatment following that injury. 

The veteran's representative has requested a VA compensation 
examination and medical opinion regarding the etiology of the 
veteran's left Achilles tendonitis.  The record does not 
reflect that such medical etiology opinion is of record.  The 
private medical evidence does not include an opinion 
regarding whether the currently diagnosed chronic left 
Achilles tendonitis is etiologically related to the veteran's 
left foot injury and left Achilles tendonitis during active 
duty for training service in September 1986, and the veteran 
has not been afforded a VA compensation examination with a 
medical etiology opinion on this question.  VA shall provide 
the veteran a medical examination or medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  A VA examination and medical etiology 
opinion are "necessary to make a decision on a claim" 
where, as in this case, there is competent evidence of a 
current disability, and the evidence indicates that the 
disability or symptoms may be associated with the claimant's 
active service.  38 U.S.C.A. § 5103A(d)(1),(2) (West 2002).  

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO should also notify the 
veteran of what evidence is required to 
substantiate his claim on appeal, what 
evidence, if any, the veteran is to 
submit, and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).      

2.  The RO should again attempt to verify 
with the Reserve unit the status of the 
veteran's period of what appears to be 
active duty for training service from 
September 7, 1986 to September 20, 1986. 

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination of the veteran's left foot 
and ankle to determine the nature and 
etiology of his currently diagnosed 
chronic tendonitis of the left Achilles 
tendon.  Send the claims folder to the VA 
medical examiner for review of the 
relevant documents in the claims file.  

The VA orthopedic examiner is requested 
to do the following: 

A. Please examine the veteran to 
determine the nature and etiology of a 
left foot disorder diagnosed as left 
Achilles tendonitis.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by you should be 
conducted.  You should review the 
relevant portions of the claims file in 
conjunction with the examination and 
indicate in writing that you have done 
so.  

B. Please offer medical opinions 
regarding the etiology of the veteran's 
left Achilles tendonitis or other 
currently diagnosed disability.  Please 
provide a rationale for your opinions.  
If you are unable to render any opinion, 
please indicate in writing the reason why 
you were unable to offer the opinion.  
The orthopedic examiner should answer the 
following questions:  
	i) What is the most likely etiology 
of the veteran's left Achilles 
tendonitis? 
	ii) Is it at least as likely as not 
that the veteran's left Achilles 
tendonitis is etiologically related to a 
left foot injury and left Achilles 
tendonitis in service in September 1986?  
Please note and discuss the clinical 
findings and diagnosis of left Achilles 
tendonitis in service in September 1986, 
as well as the absence of any complaints 
or findings during subsequent service 
examinations in February 1990 and 
February 1992. 

4.  The RO should again review the record 
and readjudicate the issue of entitlement 
to service connection for left Achilles 
tendonitis.  The RO should consider any 
additional evidence added to the record 
since the November 2002 supplemental 
statement of the case, including the 
private medical evidence the veteran 
submitted at the June 2003 Board hearing, 
and the VA examination report and 
etiology opinions requested herein.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
should be given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


